Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 24, 2001 (People v Davis, 286 AD2d 774 [2001]), affirming a judgment of the Supreme Court, Kings County, rendered February 8, 1999.
Ordered that the application is denied.
*1018The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]).
Rivera, J.E, Hall, Austin and Maltese, JJ., concur.